Exhibit 10.2

OPTION TO PURCHASE PROSPECTING LICENSES AGREEMENT

THIS AGREEMENT made as of December 22, 2008;

BETWEEN:

GEO CAN RESOURCES COMPANY LIMITED, a company incorporated under the laws of
Tanzania with a mailing address P.O. Box 80079, Dar es Salaam, Tanzania
(Facsimile: 1-866-246-1028);

(“Geo Can”)

AND:

LAKE VICTORIA MINING COMPANY, INC., a company incorporated under the laws of the
state of Nevada with an office address at 1781 Larkspur Drive, Golden, Colorado
80401 (Facsimile: 303-526-5889);

(“LAKE VICTORIA”)

BACKGROUND:

A.     

Geo Can has the exclusive and irrevocable option (the “Geo Can Option”) to
acquire from State Mining Corporation (“Staminco”) a 90% undivided interest in
the properties in the United Republic of Tanzania, as described on Schedule A
“Copy of Mineral Property Option to Purchase Agreement” (the properties shall be
collectively referred to herein as the “Properties”); and

  B.     

Lake Victoria desires to acquire all right, title and interest of Geo Can in and
to the Geo Can Option respecting the Properties; and

  C.     

Geo Can is willing to grant to Lake Victoria an option to acquire its interest
in the Geo Can Option in and to the Properties upon, and subject to, the terms
and conditions hereinafter set forth.

TERMS OF AGREEMENT

IN CONSIDERATION of the mutual agreements herein contained and of other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties agree with one another as follows:

1. Definitions and Interpretation

1.1 Definitions: Whenever used in this Agreement, the following words and terms
will have the respective meanings ascribed to them below:

“Affiliate” has the meaning set out in the Nevada Corporate Law (Nevada,
U.S.A.).

“Agreement” means this agreement, including the recitals and the Schedules all
as amended, supplemented or restated from time to time.

--------------------------------------------------------------------------------

“Annual License Fees” means the annual fees paid to keep the Claims comprising
the Properties in good standing as described in Schedule “A”, including any
subsequent increase by the Republic of Tanzania;

“Approval Date” means the date which is the first Business Day after the date
that the Board of Directors issues its written acceptance of this Agreement and
the transaction contemplated thereby.

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
the State of Nevada.

“Claims” means all the mineral licenses described in Schedule A hereto, and each
of the individual licenses set out in Schedule A is a “Claim”;

“Closing Date” means the date on which the transactions set out in this
Agreement are closed;

“Commercial Production” means, with respect to either of the Properties, and is
deemed to have been achieved, when the concentrator processing ores from the
Property for other than testing purposes has operated for 30 days in any 40
consecutive day period at not less than 50% of design capacity or, in the event
a concentrator is not erected on the Property, when ores from the Property have
been produced for a period of 40 consecutive production days at not less than
50% of the mining rate specified in a feasibility study recommending placing the
Property into production for commercial purposes.

“Effective Date” means the fifth business day next following the Approval Date;

“Exchange” means the OTC:BB Nasdaq Exchange.

“Expenditures” means all items of outlay and expense whatsoever, direct or
indirect, with respect to Mining Operations, recorded by Lake Victoria in
accordance with this Agreement.

“Exploration Expenses” means costs and expenses of whatsoever kind or nature,
including those of a capital nature, incurred or chargeable with respect to the
exploration and development of the Property and the maintenance of the Property
in good standing.

“Feasibility Study” means a detailed study or report showing that the placing
the Property or part thereof into Commercial Production is feasible and
including at least:

                i.     

a description of that part of the Property to be covered by the proposed mine,

  ii.     

the estimated recoverable reserves of minerals and the estimated composition and
content thereof,

  iii.     

the proposed procedure for development, mining and production,

  iv.     

the results of ore amenability tests (if any),

  v.     

the nature and extent of the facilities proposed to be acquired, including a
preliminary design for the mill facilities if the size, extent and location of
the ore body makes such mill facilities feasible,

  vi.     

the total costs, including capital budget, reasonably required to purchase,
construct and install all structures, machinery and equipment required for the
proposed mine and a schedule indicating the times at which such moneys will be
required, including in particular the operating capital requirements for the
first four months of operation,

  vii.     

all environmental impact studies and the costs thereof,

  viii.

the period in which it is proposed the Property will be brought into Commercial
Production, and

--------------------------------------------------------------------------------



such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other
considerations;

“GeoCan Option” means the Option Agreement dated May 20, 2008 between Geo Can
and “Staminco”, pursuant to which Geo Can was granted an option entitling it to
acquire 90% of “Staminco’s” interest in and to the Properties and in which
“Staminco” agrees to contribute to capital investments in proportion to a 10%
share holding or convert it to a 1.5% net smelter royalty (Production Royalty)
from the Properties.

“Government or Regulatory Authority” means any federal, state, regional,
municipal or other government, governmental department, regulatory authority,
commission, board, bureau, agency or instrumentality that has lawful authority
to regulate or administer or govern the business or property or affairs of any
person, and for the purposes of this Agreement also includes any corporation or
other entity owned or controlled by any of the foregoing and any stock exchange
on which shares of a Party are listed for trading.

“Mining Operations” means every kind of work done by Lake Victoria on or in
respect of the Properties or the products derived there from and includes,
without limiting the generality of the foregoing, work of assessment,
geophysical, geochemical and geological surveys, studies and mapping, assaying
and metallurgical testing, investigating, drilling, designing, examining,
equipping, improving, surveying, shaft-sinking, raising, crosscutting and
drifting, searching for, digging, trucking, sampling, working and procuring
minerals, ores and concentrates, bringing any mining claims to lease,
reclamation and in doing all work usually considered to be prospecting,
exploration, development and mining work; in paying wages and salaries of
persons engaged in such work and in supplying food, lodging, transportation and
other reasonable needs of such persons; in paying insurance premiums and
assessments or premiums for workers’ compensation insurance, contributions for
unemployment insurance or other pay allowances or benefits customarily paid in
the district to such persons; in paying rentals, license renewal fees, taxes and
other governmental charges required to keep the Properties in good standing; in
purchasing or renting plant, buildings, machinery, tools, appliances, equipment
or supplies and in installing, erecting, detaching and removing the same or any
of them; and in the management of any work which may be done on the Properties
for the due carrying out of such prospecting, exploration, development and
mining work.

“Option” has the meaning set out in Section 3.1 of this Agreement.

“Option Period” has the meaning set out in Section 3.2 of this Agreement.

“Parties” means the parties to this Agreement and their respective successors
and permitted assigns which become parties pursuant to this Agreement and
“Party” means any one of the Parties.

“Permitted Encumbrance” means
(a) easements, rights of way, servitudes or other similar rights in land
including, without limiting the generality of the foregoing, rights of way and
servitudes for railways, sewers, drains, gas and oil pipelines, gas and water
mains, electrical light, power, telephone, telegraph or cable television
conduits, poles, wires and cables;
(b) the right reserved to or vested in any government or other public authority
by the terms of any or by any statutory provision, to terminate, revoke or
forfeit any of the lease or mining claims or to require annual or other periodic
payments as a condition of the continuance thereof;
(c) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control or regulate any of the Property in any manner,
and all applicable laws, rules and orders of any governmental authority; and

--------------------------------------------------------------------------------

(d) the reservations, limitations, provisos and conditions in any original
grants from the Crown, or other governmental entity of the Republic of Tanzania
on the Properties or interests therein and statutory exceptions to title.

“Shares” means common shares in the capital of Lake Victoria as constituted on
the date of this Agreement.

1.2  Headings. The division of this Agreement into paragraphs and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular article, paragraph or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to articles and paragraphs are to
articles and paragraphs of this Agreement.

1.3  Legislation. Any reference to a provision in any legislation is a reference
to that provision as now enacted, and as amended, re-enacted or replaced from
time to time, and in the event of such amendment, re-enactment or replacement
any reference to that provision shall be read as referring to such amended,
re-enacted or replaced provision.

1.4  Extended Meanings. In this Agreement words importing the singular number
only shall include the plural and vice versa, words importing the masculine
gender shall include the feminine and neuter genders and vice versa and words
importing persons shall include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations.

1.5  Currency. All references to currency herein are to lawful money of the
United States of America.

1.6  Schedules. The following are the Schedules annexed hereto and incorporated
by reference and deemed to be part hereof:
Schedule A – Entire Geo Can Option, Proof of License Transfer and Property
Description with Coordinates
Schedule B - License fees and Expenditures
Schedule C - Net Smelter Royalty
Schedule D - Proof of Corporation in good standing; Board of Directors
Resolution accepting this agreement.

2.  Representations and Warranties

2.1.  Representations and Warranties of Geo Can. Geo Can represents and warrants
to Lake Victoria that:

(a)  Geo Can is a corporation duly incorporated, organized and subsisting under
the laws of the United Republic of Tanzania, East Africa with the corporate
power to own its assets and to carry on its business;

(b)  Geo Can has good and sufficient power, authority and right to enter into
and deliver this Agreement and, to the best of its knowledge, to option and
transfer its legal and beneficial interest in the Geo Can Option to Lake
Victoria free and clear of all liens, charges, encumbrances and other rights of
others other than the Permitted Encumbrances and any rights reserved for a 1.5%
net smelter return royalty payable to State Mining Corporation pursuant to the
Geo Can Option;

(c) other than the Geo Can Option, there is no contract, option or any other
right of another binding upon or which at any time in the future may become
binding upon Geo Can to option, sell, transfer, assign, pledge, charge,
mortgage, explore or in any other way option, dispose of or encumber all or part
of the Properties or any portion thereof or interest therein other than pursuant
to the provisions of this Agreement;

--------------------------------------------------------------------------------

(d) neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by Geo Can will result in the
violation of any agreement or other instrument to which Geo Can is a party or by
which Geo Can is bound, or any applicable law, rule or regulation;

(e) other than the Geo Can Option, Geo Can is not a party to or bound by any
contract or commitment to pay any royalty, fee or land payment with respect to
the Properties or any portion thereof or interest therein, accept for annual
government fees;

(f) pursuant to the Geo Can Option, Lake Victoria has the option to purchase 90%
of the right, title and interest in and to the Property and is required to pay
to Geo Can a net smelter returns (“NSR”) from the Properties as set out in
Schedule C; and, there is no adverse claim or challenge against or to the
ownership of or title to the Properties or any portion thereof or interest
therein nor is there any basis for any such claim or challenge; and

(g) Geo Can is a non-resident for the purposes of U.S. Income Tax (USA).


2.2. Representations and Warranties of Lake Victoria. Lake Victoria represents
and warrants to Geo Can that:

(a) Lake Victoria is a corporation duly incorporated, organized and subsisting
under the laws of State of Nevada, U.S.A. with the corporate power to own its
assets and to carry on its business in the jurisdiction in which the Properties
are located;

(b) Lake Victoria has all necessary power and authority to enter into this
Agreement and any agreement or instrument referred to in or contemplated by this
Agreement and to do all such acts and things as are required to be done,
observed or performed by it, in accordance with the terms of this Agreement and
any agreement or instrument referred to in or contemplated by this Agreement;

(c) neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by Lake Victoria will result
in the violation of any agreement or other instrument to which Lake Victoria is
a party or by which Lake Victoria is bound, or any applicable law, rule or
regulation;

(d) Lake Victoria is a “reporting company”, as such term is defined according to
the U.S. Securities and Exchange Commission (SEC), in the State of Nevada and is
not in default of filing financial statements required by such applicable
securities legislation or paying prescribed fees and charges related thereto;

(e) the Shares to be issued and delivered to Geo Can hereunder have been validly
created and authorized for issuance and when so issued and delivered shall be
duly and validly issued as fully paid and non-assessable Shares; and

(f) Lake Victoria is a resident for purposes of the U.S. Income Tax (U.S.A.).

2.3. Acknowledgement and Covenant of Lake Victoria.

Lake Victoria acknowledges and agrees that the Option granted to Lake Victoria
in the Properties are granted pursuant to a permitted assignment by Geo Can of
its rights under the Geo Can Option and Lake Victoria covenants to perform the
obligations of Geo Can under the Geo Can Option to the same extent as if Lake
Victoria had originally executed the Geo Can Option.

2.4. No Representations about Title. Geo Can represents or warrants that the
title is valid and that the ownership or state of title to the Properties is
held by Geo Can or its’ subsidiaries. In addition, Geo Can represents or
warrants that there are no charges, liens or encumbrances on the Properties.

--------------------------------------------------------------------------------

2.5.  Verification of Title. Lake Victoria covenants to Geo Can that it will
undertake all necessary actions, at its sole cost and expense, to verify the
ownership of the Properties, including obtaining all necessary searches,
investigations, opinions or reports that any prudent exploration company would
reasonably obtain to verify the ownership and title to property located in the
Republic of Tanzania.

2.6.  Reliance and Survival. The representations, warranties, acknowledgements
and covenants set out in this Section 2 have been relied on by the Parties in
entering into this Agreement. All representations and warranties made herein
will survive the delivery of this Agreement to the Parties and the completion of
the transactions contemplated hereby and, notwithstanding such completion, will
continue in full force and effect for the benefit of Geo Can or Lake Victoria,
as the case may be, for a period of eighteen (18) months from the exercise,
lapse or termination of the Option.

3.  Grant of Options

3.1.  Grant of Options. Effective as at the Approval Date, Geo Can hereby grants
to Lake Victoria all right, title and interest in and to the Geo Can Option
relating to:

(a) the exclusive right and option (the “Option”) of Lake Victoria to earn 90%
of the undivided right, title and interest in and to the Properties pursuant to
the terms and conditions described in Sections 4 and 5 of this Agreement;

3.2.  Working Right. Geo Can hereby further grants to Lake Victoria the
exclusive working right during the period from the Approval Date but prior to
the exercise, lapse or termination of the Option (the “Option Period”) to enter
upon the Properties, to conduct Mining Operations on the Properties and to have
quiet possession thereof to the extent provided for in the Geo Can Option. Lake
Victoria shall conduct all Mining Operations in compliance with all applicable
statutes, regulations, by-laws, orders and judgments and all applicable
directives, rules, consents, permits, orders guidelines and policies of any
Government or Regulatory Authority with jurisdiction over the Properties.

3.3.  Consideration for Option.

In consideration for the Option described in Paragraph 3.1 herein, Lake Victoria
agrees that:

(a) With respect to the Option and within 15 Business Days of the Board of
Directors acceptance of the transactions contemplated herein to:

(i) issue 50,000 Shares per license to Geo Can or its assignee; and

(ii) pay $10,000 per license to Geo Can or its assignee within 180 days of the
Approval Date; and

(iii) assume all payments and obligations under the Geo Can Option; and

(iv) pay Geo Can the Net Smelter Royalty contained in Schedule C.

3.4.  Option Only. Nothing contained in this Agreement, nor any payment made,
Mining Operations conducted or expenditure incurred by Lake Victoria on or in
connection with the Properties or part of them, nor the doing of any act or
thing by Lake Victoria under the terms of this Agreement shall obligate Lake
Victoria to do anything else under this Agreement other than to make payment and
incur expenditures to the extent that it may have expressly undertaken to do so
pursuant to the terms of this Agreement, the obligations of Lake Victoria
hereunder being simply those of an option holder.

--------------------------------------------------------------------------------

4.  Expenditures, Payments and Share Issuances to Maintain Option

4.1.  Required Expenditures, Payments and Share Issuances.

With respect to the Option granted in respect of the Properties, Lake Victoria
shall make the following Expenditures, payments and share issuances in order to
earn a 90% undivided interest in the Properties:

(a) Assume all payments and obligations under the Geo Can Option;

(b) In addition:

(i) on or before the first anniversary of the Approval Date, issue 50,000 Shares
per license to Geo Can and pay the sum of $25,000 per license to Geo Can;

(ii) on or before the second anniversary of the Approval Date, issue 60,000
Shares per license to Geo Can and pay the sum of $30,000 per license to Geo Can;

(iii) on or before the third anniversary of the Approval Date, issue 70,000
Shares per license to Geo Can and pay the sum of $35,000 per license to Geo Can;
and

Lake Victoria shall provide a statement of account to Geo Can within 30 days of
the end of the applicable anniversary period set out above, which confirms and
details the expenditures made in the applicable anniversary period, certified by
a senior officer of Lake Victoria.

4.2. Lapse or Surrender of Option. Subject to Paragraph 7.3, Lake Victoria may
let the Option and Working Right granted in Paragraphs 3.1 and 3.2 lapse by
failing to fulfill and assume any or all of the obligations under the Geo Can
Option and/or by failing to make any of the payments or issuing of any of the
securities referred to in Paragraphs 3.3 and 4.1(a) and (b) on or before the
dates specified therein.

5. Obligations during Option Period

5.1. Covenants of Lake Victoria. During the Option Period, Lake Victoria
covenants and agrees with Geo Can to:

(a) conduct all Mining Work in a careful and miner-like manner and in compliance
with all applicable statutes, regulations, by-laws, orders and judgments and all
applicable directives, rules, consents, permits, orders, guidelines and policies
of any Government or Regulatory Authority with jurisdiction over the Properties;
and

(b) keep the Properties in good standing by doing and filing, or payment in lieu
thereof, all necessary assessment work and maps and payment of all taxes or
assessments required to be paid and by doing all other acts and things and
making all other payments required to be made which may be necessary in that
regard.

5.2. Abandonment. Lake Victoria may at any time, during the currency of the
Option, abandon any one or more of the claims which comprise the Properties.
Lake Victoria shall give Geo Can seventy-five (75) days notice in writing of any
abandonment. If Geo Can so requests, Lake Victoria will retransfer such Claims
as are to be abandoned to Geo Can at the sole cost of Lake Victoria, which
Claims shall be in good standing for a period of at least one year from the
initial notice of abandonment.

5.3. No Encumbrances. During the Option Period, neither Lake Victoria and Geo
Can shall pledge, mortgage or charge or otherwise encumber their beneficial
interest in the property or their rights under this Agreement.

--------------------------------------------------------------------------------

6.  Exercise of Option Granted in the Property

6.1. Exercise of Option. If, on or before the fourth anniversary of the Approval
Date, Lake Victoria has fulfilled Section 3 of the Geo Can Option up to
completion of Bankable Feasibility Study and announcement of a Production
Decision; and issued the Shares and made the payments referred to in Paragraph
3.3 of this agreement; and share issuances set out in paragraph 4.1 (a) and (b),
then Lake Victoria may exercise the Option by giving written notice to Geo Can,
together with a statement of account certified by a senior officer of Lake
Victoria confirming such expenditures. In such event Lake Victoria shall become
the owner of 90% of the right, title and interest of the Geo Can Option in and
to the Properties.

7.  Net Smelter Royalty – NSR

7.1  Upon any part of the Properties being placed into Commercial Production,
Lake Victoria will pay to Geo Can a royalty (the “NSR”), being equal to 2.5% of
Net Smelter Returns, on the terms and conditions as set out in this paragraph
and in Schedule C.

7.2  Installments of the NSR payable will be paid by Lake Victoria to Geo Can
within forty-five (45) days after the end of the calendar quarter during which
minerals are sold to the smelter, refinery or other place of treatment of the
proceeds of sale of the minerals, ore, concentrates or other product from the
Properties.

7.3  Within 120 days after the end of each fiscal year, commencing with the year
in which Commercial Production occurs, the accounts of Lake Victoria relating to
operations on the Properties and the statement of operations, which will include
the statement of calculation of NSR for the year last completed, will be audited
by the auditors of Lake Victoria at its expense. Geo Can will have 120 days
after receipt of such statements to question the accuracy thereof in writing
and, failing such objection, the statements will be deemed to be correct and
unimpeachable thereafter.

7.4  If such audited financial statements disclose any overpayment of NSR by
Lake Victoria during the fiscal year, the amount of the overpayment will be
deducted from future installments of NSR payable.

7.5  If such audited financial statements disclose any underpayment of NSR by
Lake Victoria during the year, the amount thereof will be paid to Geo Can
forthwith after determination thereof.

7.6  Lake Victoria agrees to maintain for each mining operation on the
Properties, up-to-date and complete records relating to the production and sale
of minerals, ore, bullion and other product from the Properties, including
accounts, records, statements and returns relating to treatment and smelting
arrangements of such product, and Geo Can or its agents will have the right at
all reasonable times, including for a period of 12 months following the
expiration or termination of this Agreement, to inspect such records, statements
and returns and make copies thereof at its own expense for the purpose of
verifying the amount of NSR payments to be made by Lake Victoria to Geo Can
pursuant hereto. Lake Victoria will have the right to have such accounts audited
by independent auditors at its own expense once each fiscal year.

8.  Termination

8.1.  Termination for Cause. Subject to Paragraph 8.3, Geo Can may terminate
this Agreement and the Option and working right herein shall lapse if:

(a)  Lake Victoria is in default of any term or condition of this Agreement;

(b)  Geo Can gives Lake Victoria written notice specifying the particulars of
the default; and

--------------------------------------------------------------------------------

(c)  upon expiration of 30 days from the date of receipt by Lake Victoria of
such notice, Lake Victoria has failed to cure the default or, if such default
cannot reasonably be cured within such 30 day period, has failed to make
commercially reasonable efforts to implement a cure for such default.

8.2.  Surrender of Rights. Subject to Paragraph 8.3, Lake Victoria may give Geo
Can written notice of its intention to surrender all of its rights hereunder and
upon expiration of 30 days from the date of receipt by Geo Can of such notice,
this Agreement shall terminate and the working right and Option herein shall
lapse.

8.3.  Obligations on Termination. Notwithstanding any other provisions of this
Agreement, in the event of lapse, termination or surrender of the Option and/or
this Agreement, as the case may be, Lake Victoria shall:

(a)  ensure that the Properties are in good standing for a period of at least 12
months from the lapse, termination or surrender of the Options and/or this
Agreement, as the case may be, and upon request of Geo Can, retransfer the
Properties to Geo Can in the name of Lake Victoria;

(b)  deliver to Geo Can any and all reports, maps, assessment reports and maps,
samples, assay results, drill cores and engineering data of any kind whatsoever
pertaining to the Properties or related to Mining Work which have not been
previously delivered to Geo Can; and

(c)  upon notice from Geo Can, remove all materials supplies and equipment from
the Properties; provided however, that Geo Can may retain ore and, at the cost
of Lake Victoria, dispose of any such materials, supplies or equipment not
removed from the Properties within 90 days of receipt of such notice by Lake
Victoria.

8.4.  Provisions which Operate Following Termination. Notwithstanding any
termination of this Agreement for any reason whatsoever and with or without
cause, the provisions of Sections 2.6 and 8.3 and any other provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect following any such termination.

9.  Impossibility of Performance

9.1.  Impossibility of Performance. Notwithstanding any term in this Agreement,
if a Party is at any time delayed from carrying out any action under this
Agreement due to circumstances beyond the reasonable control of such Party,
acting diligently, the period of any such delay shall be excluded in computing,
and shall extend the time within which such Party may exercise its rights and/or
perform its obligations under this Agreement. A Party relying on this Section 9
shall promptly deliver to the other Party notice of the event giving rise to the
application of this paragraph and a second notice stating the date on which the
application of this Section 9 ceased.

10.  Notices &and Payments

10.1.  Notice. Any demand, notice or other communication (a “Communication”) to
be made or given in connection with this Agreement shall be made or given in
writing and may be made or given by personal delivery, registered mail or
facsimile addressed to the recipient at the addresses or facsimile numbers of
the parties provided on the first page of this Agreement or such other address
or individual as may be designated by notice by either party to the other. Any
Communication made or given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof, if made or given by
registered mail, on the 4th day, other than a day which is not a Business Day,
following the deposit thereof in the mail, and if made or given by facsimile, on
the day, other than a day which is not a Business Day, following the day it was
confirmed as received. If the party giving any Communication knows or ought
reasonably to know of any difficulties with the postal system which might affect
the delivery of the mail, any such Communication shall not be mailed but shall
be made or given by personal delivery.

--------------------------------------------------------------------------------

10.2.  Payments. Payments hereunder shall be made in lawful money of the United
States of America, unless otherwise indicated, and shall be addressed to the
recipient at the addresses of the recipient parties provided on the first page
of this Agreement or such other address or individual as may be designated by
notice by the recipient party in accordance with Paragraph 10.1. If any payment
herein shall become due on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day.

11.  Regulatory Approval

11.1. Exchange Approval. This Agreement and the transactions contemplated
hereunder shall beare subject to the filing with and acceptance by the Exchange
and any other regulatory authority having jurisdiction over the securities of
Lake Victoria. If such acceptance by the Exchange is not obtained within 30
Business Days of the date of this Agreement, Geo Can may, at its option,
terminate this Agreement and the Option and working rights herein upon written
notice to Lake Victoria. Lake Victoria will use its best efforts to obtain, at
its sole cost and expense and as soon as possible upon the execution of this
Agreement, Exchange or any other approvals that may be required for this
Agreement and the transaction contemplated herein.

12.  General Provisions

12.1.  Entire Agreement. This Agreement, including all the Schedules hereto,
together with the agreements and other documents to be delivered pursuant
hereto, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes any and all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties and there are no warranties, representations or other agreements among
the Parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

12.2.  Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any of the terms of this Agreement or to exercise any
right or privilege arising under it shall not preclude it from requiring by
reasonable notice that any other party duly perform its obligations or preclude
it from exercising such a right or privilege under reasonable circumstances, nor
shall waiver in any one instance of a breach be construed as an amendment of
this Agreement or waiver of any later breach.

12.3.  Assignment. Either Party shall be permitted to assign this Agreement. Any
assignment shall be subject to the assignee entering into an agreement, in form
and substance satisfactory to counsel for the other Party, to be bound by this
Agreement. This Agreement shall enure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns.

12.4.  Further Assurances. Each Party shall from time to time at the request of
the other Party and without further consideration, execute and deliver all such
other additional assignments, transfers, instruments, notices, releases and
other documents and shall do all such other acts and things as may be necessary
or desirable to assure more fully the consummation of the transactions
contemplated hereby.

12.5.  Time. Time shall be of the essence of this Agreement.

12.6.  Amendment. This Agreement may be amended or varied only by agreement in
writing signed by each of the Parties. Unless the context otherwise so requires,
a reference to this Agreement shall include a reference to this Agreement as
amended or varied from time to time.

12.7.  Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

--------------------------------------------------------------------------------

12.8. Governing Law and Attornment. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada and the federal
laws of the United States of America applicable therein and the Parties hereby
irrevocably attorn to the jurisdiction of the Courts of the State of Nevada. For
the purpose of all legal proceedings, this Agreement shall be deemed to have
been performed in the State of Nevada and the courts of the State of Nevada
shall have exclusive jurisdiction to entertain any action arising under this
Agreement.

12.9. Counterparts. This Agreement may be executed by facsimile and in as many
counterparts as are necessary and shall be binding on each Party when each Party
has signed and delivered one such counterpart. When a counterpart of this
Agreement has been executed by each Party, all counterparts together shall
constitute one agreement.

IN WITNESS WHERE OF this Agreement has been duly executed by the respective
parties hereto effective as of the date first above written.


LAKE VICTORIA MINING COMPANY, INC.         By:  ROGER NEWELL    Authorized
Signatory                       GEO CAN RESOURCES COMPANY LIMITED        By: 
DAVID KALENUIK    Authorized Signatory                 


--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE “A

Entire Geo Can Option, Proof of License Transfer and Property Description with
Coordinates

Contains:
   1. Copy of “Mineral Property Option to Purchase Agreement” executed May 20,
2008 between Geo Can Resources Company Limited and State Mining Corporation.
   2. Acknowledgement and Recording in the Central Register the Transfer of
Prospecting License
   3. Description of the License Area and Coordinates

Contains the Entire Geo Can Option, Proof of License Transfer and Property
Description with Coordinates.

 

--------------------------------------------------------------------------------

Schedule A

Mineral Property Option to Purchase Agreement

This AGREEMENT is dated the ……….day of ……….. 2008 BETWEEN:

State Mining Corporation of P.O Box 4958 Dar es Salaam, Tanzania (hereinafter
the “OWNER” which expression shall, unless it be repugnant to the context or
meaning thereof, be deemed to mean and include his successors and assigns)

OF THE FIRST PART

AND

Tan Geo Exploration Limited, P.O. Box 80079, Dar es Salaam, Tanzania a limited
liability company registered under the laws of the United Republic of Tanzania
(hereinafter the “OPTION HOLDER” which expression shall, unless it be repugnant
to the context or meaning thereof, be deemed to mean and include his successors
and assigns)

OF THE SECOND PART

WHEREAS:                        A.     

The OWNER is the legal and beneficial owner of an undivided one hundred percent
(100%) interest in those certain mineral properties more particularly described
in Schedule “A” attached to and made a part of this Agreement;

  B.     

The OWNER is desirous of granting to the OPTION HOLDER an option for the
purchase of a ninety percent (90%) interest in the said mineral properties.

  C.     

The OPTION HOLDER is desirous of obtaining the said option on the terms and
conditions set out in this Agreement; and

  D.     

It is understood that the OPTION HOLDER has the right to assign and complete
this Agreement with another registered Tanzania company and may assign all
rights of this Agreement to that new Tanzania company provided, however that,
the assignee company shall be bound by the terms of this Agreement as if it
originally entered into this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the mutual promises, covenants, conditions, representations and
warranties herein set out, the parties hereto agree as follows:

Section 1.  INTERPRETATION

1.1     

For the purposes of this Agreement, including the recitals and any schedules
attached hereto, unless there is something in the subject matter or context
inconsistent therewith, the following words and expressions shall have the
following meanings:

     (a)     

“Affiliate” means as to any party, any person, partnership, joint venture,
corporation or other form of enterprise which directly or indirectly controls,
is controlled by or is under common control with that party, and for the
purposes of this definition “control” means

--------------------------------------------------------------------------------

   

 

possession, directly or indirectly, of the power to direct of cause the
direction of management and policies through ownership for voting securities,
contract, voting trust or otherwise.

  (b)     

“Agreement” means this Mineral Property Option to Purchase Agreement, as may be
amended from time to time:

    (c)     

“Bankable Feasibility Study” means a report or reports prepared by the OPTION
HOLDER, an Affiliate of the OPTION HOLDER or by a mining consulting firm
selected by the OPTION HOLDER or the Affiliate, containing a description and
analysis of the methods and costs of bringing into production and operation a
mine on the Property (or any part thereof) and associated facilities related
thereto, which report or reports, in the sole discretion of the OPTION HOLDER,
would be in a form acceptable to a financial institution for the purposes of
financing a mine on the Property (or any part thereof) and associated facilities
related thereto and, without limiting the generality for the foregoing shall
include:

      (i)     

the estimated recoverable reserves of minerals and the estimated average grade
and tonnage thereof which may be produced from the Property;

      (ii)     

procedures for developing, mining and producing ore from the Property;

      (iii)     

results of ore metallurgical tests.

    (d)     

“Commercial Production” means the operation of the Property or any portion
thereof as a producing mine and the production of mineral products therefrom
(excluding bulk sampling, pilot plant or test operations);

    (e)     

“Exchange” means a a place and/or system for buying and selling commodities,
securities, etc., i.e. The New York Stock Exchange.

    (f)     

“Option” means the option to acquire a 90% interest in the Property granted by
the OWNER to the OPTION HOLDER as stipulated under Section 3 of this Agreement;

    (g)     

“Production Decision” means a decision of the board of directors of the OPTION
HOLDERto establish and bring into production and operation a mine on the
Property substantially in accordance with the Bankable Feasibility Study;

    (h)     

“Property” means those mineral rights contained in a Prospecting Licence. In
this Agreement properties are described in Schedule “A” hereto together with the
mineral rights, licenses, personal property and permits associated therewith,
and shall include any renewal thereof and any other form of successor or
substitute title thereto and,

    (i)     

In this Agreement, all dollar amounts are expressed in the lawful currency of
United States of America, unless specifically provided to the contrary.

  1.2

The titles to the respective Articles hereof shall not be deemed to be a part of
this Agreement but shall be regarded as having been used for convenience only.

--------------------------------------------------------------------------------

1.3     

Words used herein importing the singular number shall include the plural, and
vice-versa, and words importing the masculine gender shall include the feminine
and neuter genders, and vice- versa, and words importing persons shall include
firms, partnerships and corporations.


Section 2. REPRESENTATIONS AND WARRANTIES

2.1     

The OPTION HOLDER represents and warrants to the OWNER that:

    (a)     

It is a company duly incorporated, validly subsisting and in good standing with
respect to filing of annual reports under the laws of the jurisdiction of its
incorporation and is or will be qualified to do business and to hold an interest
in the Property in the jurisdiction in which the Property is located;

     (b)     

It has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to in or contemplated by this
Agreement and to carry out and perform all of its obligations and duties
hereunder; and

     (c)     

It has duly obtained all authorizations for the execution, delivery and
performance of this Agreement, and such execution, delivery and performance and
the consummation of the transactions herein contemplated will not conflict with,
or accelerate the performance required by or result in any breach of any
covenants or agreements contained in or constitute a default under, or result in
the creation of any encumbrance, lien or charge under the provisions of its
constating or initiating documents or any indenture, agreement or other
instrument whatsoever to which it is a party or by which it is bound or to which
it may be subject and will not contravene any applicable laws.

  2.2     

The OWNER represents and warrants to the OPTION HOLDER that;

    (a)     

It is the sole beneficial owner of a 100% undivided interest in and to the
Property:

  (b)

The Property is in good standing under the laws of the jurisdiction in which the
Property is located up to and including at least the expiry date set forthwith
in Schedule A hereto;

  (c)

The Property is free and clear of all liens, charges and encumbrances and is not
subject to any right, claim or interest of any other person; and

  (d) 

To the best of the OWNER’S knowledge there is no adverse claim or challenge
against or to the ownership of or title to the Property, or any portion thereof
nor is there any basis therefore and there are no outstanding agreements or
options to acquire or purchase the Property or any portion thereof or interest
therein and no person has any royalty or interest whatsoever in production or
profits from the Property or any portion thereof.

  (e)

To provide any and all geological data on the property that is available up to
and including the date of this agreement.





--------------------------------------------------------------------------------

    (f)     

To work in cooperation on a best efforts basis to the furtherance of a
successful project.

    (g)     

To provide under Schedule D, proof of OWNER’S corporation being in good standing
and a corporate resolution passed by the current board of directors accepting
this Mineral Property to Purchase Agreement.

    (h)     

The OWNER agrees to contribute to capital investments in proportion to 10% share
holding or convert it to 1.5% net smelter return (Production Royalty)

  2.3     

The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement, are to be construed as
both conditions and warranties and shall, regardless of any investigation which
may have been made by or on behalf of any party as to the accuracy of such
representations and warranties, survive the closing of the transaction
contemplated hereby and each of the parties will indemnify and save the other
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation or warranty contained in this
Agreement, and each party shall be entitled, in addition to any other remedy to
which it may be entitled, to set off any such loss, damage or costs suffered by
it as a result of any such breach against any payment required to be made by it
to any other party hereunder.

Section 3.  PURCHASE OPTION

3.1     

The OWNER hereby grants to the OPTION HOLDER the sole and exclusive right and
option to acquire an undivided ninety percent (90%) interest in and to the
Property, free and clear of all liens, charges, annual fees, encumbrances,
claims, rights or interest of any person. Such option to be exercisable by the
OPTION HOLDER upon completing the following:

          (a)     

By the OPTION HOLDER paying the OWNER:

      (i)     

Thirty Thousand dollars (US$30,000) per license listed in Schedule A within
seven (7) days of issuance of confirmation from the Commissioner of Minerals of
registration of the Mineral Property Option to Purchase Agreement and not more
than 30 days from the initial signing date (hereinafter referred to as the
Initial Payment Date).

      (ii)     

Thirty thousand dollars (US$30,000) per licence annually on subsequent
anniversary dates of issuance of confirmation from the Commissioner of Minerals
of registration of the Mineral Property Option to Purchase Agreement up to the
date of completing a Bankable Feasibility Study and

    (b)     

By the OPTION HOLDER complying to following minimum Exploration Expenditure

      (i)     

The OPTION HOLDER shall spend a minimum of US$ 100,000 per licence per annum on
exploration up to completion of Bankable Feasibility Study and announcement of
Production Decision.

--------------------------------------------------------------------------------

    (ii)     

In addition the OPTION HOLDER will maintain a free 10% carried interest to the
benefit of the OWNER through to mining production.

  3.2     

Subject to completion of annual cash payments stipulated in 3(a) and firm annual
exploration expenditure specified in 3(b) on exploration up to Production
Decision stage, the option shall be deemed to have been exercised and OPTION
HOLDER shall be entitled to earn 90% in the Property.

  3.3     

This Agreement represents an option to purchase only and the OPTION HOLDER shall
be under no obligation to the OWNER. No act done or payment made by the OPTION
HOLDER shall obligate the OPTION HOLDER to do any further act or make any
further payment and, except as provided herein to the contrary in accordance
with any earnings in dollars and/or share percentage represented by any
Schedules that are part of this agreement, but, in no event shall this Agreement
or any act done or any payment made be construed as an obligation of the OPTION
HOLDER to do or perform any work or make any payments on or with respect to the
Property. However, the OPTION HOLDER shall be required to fulfill the
requirement of the Laws of the United Republic of Tanzania.


Section 4.  RIGHT OF ENTRY

4.1     

Except as otherwise provided in this Agreement, until the Option is exercised or
terminated in accordance with the terms of this Agreement, the OPTION HOLDER,
its servants and agents shall have the sole and exclusive right to:

    (i)     

enter in, under or upon the Property and conduct exploration work;

    (ii)     

exclusive and quiet possession of the Property;

    (iii)     

bring upon the Property and erect thereon such mining facilities as it may
consider advisable; and

    (iv)     

remove from the Property ore or mineral products for the purpose of bulk
sampling, pilot plant or test operations


Section 5. POWERS, DUTIES AND OBLIGATIONS OF OPTION HOLDER

5.1     

The OPTION HOLDER shall have full right, power and authority to do everything
necessary or desirable to carry out an exploration program on the Property and
to determine the manner of exploration and development of the Property and,
without limiting the generality of the foregoing, the right, power and authority
to:

     (a)     

Regulate access to the Property, subject only to the right of the OWNER and its
representatives to have access to the Property at all reasonable times for the
purpose of inspecting work being done thereon but at their own risk and expense;

--------------------------------------------------------------------------------

   

(b)

Employ and engage such employees, agents and independent contractors as it may
consider necessary or advisable to carry out its duties and obligations
hereunder and in this connection to delegate any of its powers and rights to
perform its duties and obligations hereunder but the OPTION HOLDER shall not
enter into contractual relationships except on the terms which are commercially
competitive;

  (c)

Execute all documents, deeds and instruments, do or cause to be done all such
acts and things and give all such assurances as may be necessary to maintain
good and valid title to the Property, and

      (d)     

Conduct such title examinations and cure such title defects as may be advisable
in the reasonable judgment of the OPTION HOLDER.

   5.2     

The OPTION HOLDER shall have the duty and obligation to:

     (a)     

To provide all financing necessary to complete necessary geology exploration and
study

      (b)     

To provide ninety (90%) of all financing necessary to complete construction of
economical modern mechanized mining plant and facilities for the property where
this is agreed to be economically feasible and profitable.

     (c)     

To maintain the property in good standing and in compliance with all regulatory
bodies and government and submit quarterly exploration reports to the Ministry
of Energy and Minerals.

     (d)     

To keep the Property free and clear of all liens and encumbrances arising from
its operations hereunder (except liens contested in good faith by the OPTION
HOLDER) and to carry out and record or cause to be carried out and recorded all
such assessment work upon the Property as may be required in order to maintain
the Property in good standing at all times, and shall record all eligible
assessment work to the maximum permitted under the Mining Act (1998):

   (e)

To permit the OWNER and its representatives, duly authorized by it, in writing,
at their own risk and expense, access to the Property at all reasonable times
and to all records prepared by the OPTION HOLDER in connection with exploration
work and to all books of account of the OPTION HOLDER related to exploration
work. The OPTION HOLDER shall deliver to the OWNER at reasonable intervals, but
in any event not less frequently than once each calendar quarter, all reports
received by it on all Mining Work conducted by the OPTION HOLDER;

       (f)     

To conduct all work on or with respect to the Property in a careful and
miner-like manner and in accordance with the applicable laws of the jurisdiction
in which the Property is located and indemnify and save the OWNER harmless from
any and all claims, suits or actions made or brought against the OWNER as a
result of work done by the OPTION HOLDER on or with respect to the Property;



--------------------------------------------------------------------------------

            (g)     

To obtain and maintain or cause any contractor engaged by it hereunder to obtain
and maintain, during any period in which active work is carried out hereunder,
not less than the following:

     (i)     

Employer’s liability insurance covering each employee engaged in the operations
hereunder to the extent of $100,000 where such employee is not covered by
Worker’s Compensation;

     (ii)     

Comprehensive general liability insurance in such form as may be carried by a
prudent operator for similar operations with a bodily injury, death and property
damage limit of $100,000 inclusive; and

  (iii.)

Vehicle, aircraft and watercraft insurance covering all aircraft, vehicles and
watercraft owned and non-owned, operated and/or licensed by the OPTION HOLDER,
with a bodily injury, death and property damage limit of $100,000 inclusive;

   

          (h)     

Arrange for and maintain Worker’s Compensation or equivalent coverage for all
eligible employees engaged by the OPTION HOLDER in accordance with local
statutory requirements; and

    (i)     

Maintain true and accurate books, accounts and records of operations hereunder.

 

Section 6. FEASIBILITY STUDY 6.1     

Feasibility study and announcement of Production Decision must be completed on
or before the 7th Anniversary of registration of Mineral Property Option to
Purchase Agreement by the Commissioner of Minerals.

  6.2     

In case the completion of the feasibility is delayed, a penalty of US$ 250,000
shall be paid to the OWNER for each year until commercial production commences.


Section 7. PROCEDURES AFTER PRODUCTION DECISION

7.1     

OWNER’s 10% interest shall be maintained at all times and not subjected to
dilution.

   7.2     

OWNER, however, may opt to sell at market price all or part of its 10% share in
the company to be formed with OPTION HOLDER given the first right of refusal.

--------------------------------------------------------------------------------



 

 

Section 8. VESTING OF INTEREST

8.1     

Subject to completion of cash payments stipulated in 3.1 (a) (i) &(ii) and
complying to minimum exploration expenditure stipulated in 3.1.(b) (i) a ninety
(90%) percent interest of the OWNER in and to the Property shall vest, and shall
be deemed for all purposes hereof to have vested, in the OPTION HOLDER and the
OPTION HOLDER shall own an undivided ninety percent (90%) interest in and to the
Property.

  8.2     

Forthwith upon exercising the Option by performing the requirements of section
3.1(a) and (b) of this Agreement, the OWNER agrees to deliver to the OPTION
HOLDER a recordable transfer or transfers, or such other instrument as may be
required, of a ninety percent (90%) interest in and to all mineral claims
comprising the Property, except for those mineral claims already recorded in the
name of the OPTION HOLDER, and the OPTION HOLDER shall be entitled forthwith to
record such transfer documents in the appropriate office in the jurisdiction in
which the Property is located.

  

8.3     

The parties acknowledge the right and privilege of the OWNER and OPTION HOLDER
to file, register and/or to otherwise deposit a copy of this Agreement in the
appropriate recording office for the jurisdiction in which the Property is
located and with any other governmental agencies to give third parties notice of
this Agreement and to obtain a “Certificate of Acknowledgement”, and hereby
agree, each with the others, to do or cause to be done all acts or things
reasonably necessary to effect such filing, registration or deposit.

 

Section 9. TERMINATION OF OPTION

9.1     

In the event of default in the performance of the requirements of Section 3.1,
then subject to the provisions of Section 17.1 of this Agreement, the Option and
this Agreement shall terminate.

  9.2     

The OPTION HOLDER shall have the right to terminate the Option by giving 60
days’ written notice of such termination to the OWNER and upon the effective
date of such termination this Agreement shall be of no further force and effect
except the OPTION HOLDER shall be required to satisfy any obligations which have
accrued under the provisions of this Agreement which have not been satisfied.
Provided that the OWNER shall have a cause of action against the OPTION HOLDER
if the OPTION HOLDER, its successor, associate and or affiliate shall after
surrender of the Property area apply for and or be granted a Prospecting or a
Mining License for the said surrendered Property area. Provided further that
such right for a cause of action shall not preclude the OWNER from claiming and
being paid by the OPTION HOLDER an amount, rights, benefits and or privileges
equivalent to those that the OWNER would have been entitled under this
Agreement.

    

9.3     

The OPTION HOLDER shall have the right to remove any and all of its equipment,
supplies and property from the Property for a period 90 days following the
termination of this Agreement.

--------------------------------------------------------------------------------

   9.4     

Forthwith upon the termination of the Option, the OPTION HOLDER covenants and
agrees to deliver to the OWNER a recordable transfer or transfers, or such other
instrument as may be required, of a one hundred percent (100%) interest in and
to the Property, and the OWNER shall be entitled forthwith to record such
transfer documents in the appropriate office in the jurisdiction in which the
Property is located.

 

9.5     

Notwithstanding any other provisions of this Agreement, in the event of
termination of the Option, any Property transferred to the OWNER in accordance
with Section 9.4 shall at the date of such transfer or re-transfer be in good
standing for a period of not less than one year.


Section 10. CONFIDENTIALITY

10.1     

The parties shall keep all information regarding exploration and mining work
confidential from other persons, except for such disclosure as may be required
by law, securities regulatory bodies or stock exchanges governing one or more of
the parties.


Section 11. RESTRICTIONS ON ALIENATION

11.1     

Before the completion of any sale or other disposition by any party of its
interests or rights or any portion thereof under this Agreement, the party
proposing to sell or assign its interest shall require the proposed acquirer to
enter into an agreement with the party or parties not selling or otherwise
disposing on the same terms and conditions as set out in this Agreement.

   11.2     

The provisions of Sections 11.1 shall not prevent a party from entering into an
amalgamation or corporate reorganization which will have the effect in law of
the amalgamated or surviving company possessing all the property, rights and
interests and being subject to all the debts, liabilities and obligations of
each amalgamating or predecessor company, or prevent a party from assigning its
interest to an Affiliate of such party provided that the Affiliate first
complies with Section 11.1 and agrees in writing with the other parties to
re-transfer such interest to the originally assigning party immediately before
ceasing to be an Affiliate of such party.


Section 12. NOTICE

12.1     

Any notice, direction, or other instrument required or permitted to be given
under this Agreement shall be in writing and shall be given by the delivery of
same or by mailing same by prepaid registered or certified mail, in each case
addressed to the intended recipient at the address of the respective party set
out on the first page hereof.

    

12.2 Any notice, direction, or other instrument aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the fifth business day
following the day of mailing, except in the event of disruption of the postal
service in which event notice will be deemed to be received

--------------------------------------------------------------------------------

 

only when actually received and, if sent by telegram, telecommunication or other
similar form of communication, be deemed to have been given and received on the
day it was actually received.   12.3 Any party may at any time give notice in
writing to the others of any change of address, and from and after the giving of
such notice, the address therein specified will be deemed to be the address of
such party for the purposes of giving notice hereunder.   Section 13. FURTHER
ASSURANCES   13.1 Each of the parties covenants and agrees, from time to time
and at all times, to do all such further acts and execute and deliver all such
further deeds, documents and assurances as may be reasonably required in order
to fully perform and carry out the terms and intent of this Agreement.   Section
14. TIME OF THE ESSENCE   14.1 Time shall be of the essence in the performance
of this Agreement.   Section 15. ENUREMENT   15.1 This Agreement shall enure to
the benefit of and be binding upon the parties and their respective successors
and permitted assigns.   Section 16. FORCE MAJEURE   16.1     

No party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its reasonable control (except those caused
by its own lack of funds) including, but not limited to, acts of God, fire,
storm, flood, explosion, strikes, lockouts or other industrial disturbances,
acts of public enemy, war, riots, laws, rules and regulations or orders of any
duly constituted governmental authority, or non-availability of materials or
transportation (each an “Intervening Event”).

  16.2     

All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.

  16.3     

A party relying on the provisions of Section 16.1 hereof, insofar as possible,
shall promptly give written notice to the other party of the particulars of the
Intervening Event, shall give written notice to all other parties as soon as the
Intervening Event ceases to exist, shall take all reasonable steps to eliminate
any Intervening Event and will perform its obligations under this Agreement as
far as practicable, but nothing herein will require such party to settle or
adjust any labor dispute or to question or to test the validity of any law,
rule, regulation or order of any duly constituted governmental authority or to
complete its obligations under this Agreement if an Intervening Event renders
completion impossible.

--------------------------------------------------------------------------------



 


Section 17. DEFAULT

17.1     

If a party (the ”Defaulting Party”) is in default of any requirement herein set
forth, the party affected by such default (the “Non-Defaulting Party”) shall
give written notice to all other parties within thirty (30) days of becoming
aware of such default, specifying the default, and the Defaulting Party shall
not lose any rights under this Agreement, nor shall the Agreement or the Option
terminate, nor shall the Non-Defaulting Party have any rights, remedies or cause
of action pursuant to this Agreement, or otherwise hereunder as a result of such
default, unless within thirty (30) days after the giving of notice of default by
the Non-Defaulting Party, the Defaulting Party has failed to cure the default by
the appropriate performance, and if the Defaulting Party fails within such
period to cure such default, the Non-Defaulting Party shall only then be
entitled to seek any remedy it may have on account of such default.


Section 18. SEVERABILITY

18.1     

If any one or more of the provisions contained herein should be invalid, illegal
or unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of such provisions shall not in any way be affected or impaired
thereby in any other jurisdiction and the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby.


Section 19. AMENDMENT

19.1     

This Agreement may not be changed orally but only by an agreement in writing,
signed by the party against which enforcement, waiver, change, modification or
discharge is sought.

Section 20. ENTIRE AGREEMENT

20.1     

This Agreement constitutes and contains the entire agreement and understanding
between the parties and supersedes all prior agreements, memoranda,
correspondence, communications, negotiations and representations, whether oral
or written, express or implied, statutory or otherwise between the parties or
any of them with respect to the subject matter hereof.

Section 21. CONDITION PRECEDENT

21.1     

The obligations of the OPTION HOLDER under this Agreement are first subject to
the acceptance of this Agreement on behalf of the OPTION HOLDER by its’ company
board of directors.

Section 22. GOVERNING LAW

22.1     

This Agreement shall be governed by and interpreted in accordance with the laws
of the United Republic of Tanzania and the parties hereby irrevocable attain to
the jurisdiction of such Country.

--------------------------------------------------------------------------------



 



Section 23. ACKNOWLEDGEMENT – PERSONAL INFORMATION

23.1     

The OWNER hereby acknowledges and consents to:

    a)     

the disclosure to the company board of directors and all other regulatory
authorities of all personal information of the undersigned obtained by the
OPTION HOLDER; and

    b)     

the collection, use and disclosure of such personal information by the company
board of directors and all other regulatory authorities in accordance with their
requirements, including the provision to third party service providers, from
time to time.

       

IN WITNESS WHEREOF the parties have executed this Agreement as of the day, month
and year first  above written.    Duly authorized Person of  State Mining
Corporation    _________________________________________  Duly authorized Person
of  Tan Geo Exploration Limited, in behalf of OPTION HOLDER   
_________________________________________ 


--------------------------------------------------------------------------------



Schedule A

All the following licenses occur in the country of Tanzania, with title search
performed at the Minister for Energy and Minerals office and include all the
following Prospecting Licenses:




          1. PL 4339/2006

Subject to Section 95 of the Mining Act, 1998 the Licence Area is at Hombolo
village in Dodoma Region, QDS 162/2 defined by lines of latitude and longitude
having the following corner coordinates:

Corner   Latitude (S)  Longitude (E)
  A  06°   00'   00”  

35°   51'   00”   
 

B  06°   00'   00”   36°   00'   00”   
  C  06°   03'   00”    36°   00'   00” 
  D  06°   03'   00”     35°   51'   00”  
               An area of approximately 92.22 square kilometers


 

PL2576/2004
Subject to Section 95 of the Mining Act, 1998 the Licence Area is at Tabora
Region in Nzega District, QDS 63 defined by lines of latitude and longitude
having the following corner coordinates:

Corner  Latitude (s) Longitude (e)
A  32°  42’ 29.51”  3°  57’  59.76” 
  B  32°   46’ 59.88”  3°  57’  59.76” 
  C  32°  46’ 59.88”  4°  00’  59.76” 
  D  32°  42’ 29.51”  4°  00’  59.76” 
        An area of approximately 46.39 square kilometers


--------------------------------------------------------------------------------

 

 

Schedule B
OPTION HOLDER Agrees

On a best efforts basis:

1.     

To transfer property title back to the OWNER of any of the concerned properties
the OPTION HOLDER relinquishes. This is not applicable if a complete buy-out has
occurred.

--------------------------------------------------------------------------------

 

Schedule C
OWNER Production Obligations

The OWNER agrees to contribute to capital investments in proportion to 10% share
holding or convert it to 1.5% net smelter return (Production Royalty)

--------------------------------------------------------------------------------

 

Schedule D

Proof of Corporation in good standing. Corporate Resolution accepting this
agreement.

--------------------------------------------------------------------------------

SCHEDULE B
LICENSE DESCRIPTION, ANNUAL FEES AND TRANSFER FEES

License Description:

     1. PL 4339/2006

Subject to Section 95 of the Mining Act, 1998 the License Area is at Hombolo
village in Dodoma Region, QDS 162/2 defined by lines of latitude and longitude
having the following corner coordinates:

Corner  Latitude (S) Longitude (E) A  06 ° 00' 00” 
35 ° 51' 00”  B  06 ° 00' 00” 
 36 ° 00' 00”  C  06 ° 03' 00” 
36 ° 00' 00”  D  06 ° 03' 00” 
35 ° 51' 00” 


An area of approximately 92.22 square kilometers

     2. PL2576/2004

Subject to Section 95 of the Mining Act, 1998 the License Area is at Tabora
Region in Nzega District, QDS 63 defined by lines of latitude and longitude
having the following corner coordinates:

Corner  Latitude (s) Longitude (e) A  32 ° 42’ 29.51”   
3 ° 57’ 59.76”  B  32 ° 46’ 59.88” 
3 ° 57’ 59.76”  C  32 ° 46’ 59.88” 
4 ° 00’ 59.76”  D  32 ° 42’ 29.51” 
4 ° 00’ 59.76” 


An area of approximately 46.39 square kilometers

Annual Fees: $20 USD per square kilometer per year.
Transfer Fees: $200 USD per license.

--------------------------------------------------------------------------------

SCHEDULE C
NET SMELTER ROYALTY (NSR)

To an Agreement made as of December 10, 2008 between Geo Can Resources Company
Limited and Lake Victoria Mining Company, Inc.

ARTICLE 1

DEFINITION OF NET SMELTER ROYALTY RETURN

1.1     

Net Smelter Royalty Returns. The term "Net Smelter Returns" ("NSR") as used in
this Agreement shall mean the net proceeds received by the Company from the sale
of minerals from a Property after deductions for all of the following:

  

            (a)   

Custom smelting costs, treatment charges and penalties including, but without
being limited to, metal losses, penalties for impurities and charges or
deductions for refining, selling, transportation from smelter to refinery and
from refinery to market; provided, however, in the case of heap or dump leaching
operations, all processing and recovery costs incurred by the Company beyond the
point at which the metal being treated is in solution shall be considered as
treatment charges (it being agreed and understood, however, that such processing
and recovery costs shall not include the cost of mining, crushing, dump
preparation, distribution of leach solutions or other mining and preparation
costs up to the point at which the metal goes into solution);

        (b)

Cost of transporting mineral product from the concentrator to a smelter, refiner
or other place of treatment; and

        (c)

Federal production royalties, production taxes, severance taxes and sales,
privilege and other taxes measured by production or the value of production.

 

1.2     

Sales Price. The NSR will be based upon the Sales Price of the specific metals
and commodities as defined below:

 

            (a)      

Refined silver (silver meeting the specifications established for the New York
Silver Price published by Handy & Harman) shall be deemed to have been sold
during the month when it is produced, and the Sales Price thereof shall be
deemed to be an amount calculated by multiplying the number of produced ounces
by the average during the same month of the New York Silver spot price
quotations published by Handy & Harman for one ounce of refined silver;

     (b)

In the case of any minerals other than silver, Sales Price means the amount
calculated by multiplying the number of units of the refined metal or other
mineral product produced during any month by the average of the daily spot
prices during the same month as quoted by the London Metals Exchange for one
unit of that refined metal or mineral product; and

--------------------------------------------------------------------------------

         (d)      

Sales Price shall be determined as set forth in subparts (a), (b) and (c) above,
irrespective of any actual arrangements for the sale or other disposition of
minerals by the Company, specifically including but not limited to forward
sales, futures trading or commodities options trading, and any other price
hedging, price protection or speculative arrangements involving the possible
delivery of gold, silver or other minerals from a Property. If, for any reason,
published prices for minerals produced from a Property are not available from
the sources set forth above, the parties shall select such other published
commodity exchange, producer, trade publication or other listing as will fairly
reflect the spot price at which sales of such commodities are being affected at
the time of sale by the Company.

 

ARTICLE 2

PAYMENT PROCEDURES

2.1     

Definitions. Words and terms defined in this Agreement to which this Schedule C
is attached, shall have the same meaning for purposes of this Schedule C.

  2.2     

Computation of Royalty. Each time that minerals mined from a Property are sold
by the Company, the Company shall calculate the Net Smelter Returns ("NSR")
realized by the Company in connection with the sale. The NSR so calculated shall
then be multiplied by 2.5%.

   

Then the Company shall pay Geo Can the resulting amount. Geo Can shall have no
right whatsoever to take minerals or royalty "in kind."

  2.3     

Treatment and Sale. The Company shall have the right (but not the obligation) to
concentrate, mill, smelt, refine, upgrade or otherwise process or beneficiate
minerals mined from one particular Property, at locations on or off that
particular Property. The Company shall not be liable for any values lost in
processing under sound processing practices and procedures, and no royalty shall
be payable to Geo Can with respect thereto. No production royalty shall be
payable to Geo Can for or with respect to reasonable quantities of minerals
which are not sold by the Company but are used by the Company for assaying,
treatment amenability, metallurgical or other analytical processes or
procedures.

  2.4     

Commingling. The Company shall have the right of mixing or commingling, at any
location and either underground or at the surface, any minerals mined from a
Property with any ores, metals, minerals, or mineral products mined from other
lands, provided that the Company shall determine the weight or volume of, sample
and analyze all such ores, metals, minerals and mineral products before the same
are so mixed or commingled. Any such determination of weight or volume, sampling
and analysis shall be made in accordance with sound and generally accepted
sampling and analytic practices and procedures. The weight or volume and the
analysis so derived shall be used as the basis of allocation of production
royalties payable to Geo Can hereunder in the event of a sale by the Company of
materials so mixed or commingled.

  2.5     

Statements and Payments. Each production royalty payment due Geo Can hereunder
shall be made within forty-five (45) days after the end of the calendar quarter
during which minerals are sold. Each such payment shall be accompanied by an
itemized statement setting forth all facts and figures necessary in order to
verify the accuracy of the amount of the payment. Each production royalty
payment due Geo Can shall be made by a single check made payable to a

--------------------------------------------------------------------------------

 

single person or entity or to such other persons or entities as may be
designated in writing by Geo Can as the payees for purposes of payments due Geo
Can under this Agreement. Anything to the contrary in this Agreement
notwithstanding, the Company shall not be in default hereunder for failure to
make any payment Geo Can in timely fashion if Geo Can fails or refuses to give
the Company written notice designating the persons or entities to be the payees
named on each and every check to be sent to Geo Can by the Company hereunder,
and the Company shall have no duty with respect to the disbursement or
application of any payments to Geo Can after such payments are made in
accordance with this Section 2.5.

  2.6     

Audit. In accordance with Section 7.3 of the Agreement, Geo Can shall have a
period of one hundred and twenty (120) days after the receipt by Geo Can of each
royalty statement to give the Company notice of any objection by Geo Can
thereto. If Geo Can fails to object to a particular statement within one hundred
and twenty (120) days after the receipt by Geo Can thereof then, subject only to
the provisions of Section 2.7 ("Adjustments") of this Schedule B, the accuracy
of such statement and the amount of any payment transmitted therewith shall be
conclusive with respect to Geo Can. If Geo Can objects to the accuracy of a
particular statement or the amount of the payment transmitted thereby within one
hundred and twenty (120) days after the statement is received by Geo Can or Geo
Can's representative, a certified public accountant, or other accounting expert,
mutually acceptable to the parties and retained by Geo Can may promptly audit
the Company's relevant books and records at an office selected by the Company
and during the Company's normal business hours. Any such audit shall be made at
the sole expense of Geo Can if the audit determines that the payment in question
was accurate to within two percent (2%). Any such audit shall be made at the
sole expense of the Company if the audit determines that the payment in question
was inaccurate by more than three percent (3%). In any case, the payment in
question shall be adjusted to reflect the results of the audit.

  2.7     

Adjustments. Any charges, costs or expenses or any adjustments thereto which are
actually made and given to the Company by a purchaser, shipper, processor or
other creditor that were not taken into account in a statement to Geo Can which
accompanied a preceding production royalty payment shall be taken into account
in determining the amount of the next production royalty payment, but no such
charges or adjustments shall otherwise affect the conclusiveness of preceding
statements or payments.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

SCHEDULE D
Proof of Corporation in good standing.
Board of Directors Resolution accepting this agreement.

--------------------------------------------------------------------------------